Citation Nr: 1719653	
Decision Date: 06/02/17    Archive Date: 06/14/17	

DOCKET NO.  07-28 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to a higher initial rating for headaches, rated noncompensable prior to February 28, 2003, 10 percent disabling from February 28, 2003 through August 15, 2005, 30 percent disabling from August 16, 2005 through July 29, 2013, and 50 percent disabling since July 30, 2013.

2.  Entitlement to a higher initial rating for focal glomerulosclerosis with bilateral echogenic kidney, rated noncompensable prior to August 14, 2003, 60 percent disabling from August 14, 2003 through March 21, 2012, and 30 percent disabling since March 22, 2012.

3.  Entitlement to a total rating for compensation purposes based on individual unemployability (TDIU) due to service-connected disability during the periods prior to November 26, 2008 and from March 22, 2012 through July 29, 2013.

4.  Entitlement to special monthly compensation (SMC) based on housebound status pursuant to 38 U.S.C.A. § 1114 (s).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from February 1991 to May 1991, from July 1991 to June 1992, and from June 1993 to January 1995.

These matters initially came before the Board of Veterans' Appeals (Board) from an October 1995 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California. 

The record indicates that, in November 2007, the Veteran testified at a hearing before a hearing officer at the RO.  However, a transcript of that hearing is not associated with the claims folder.

In October 2011, the Board remanded the higher initial rating issues to schedule the Veteran for a Board hearing before a VLJ.  The Veteran testified before a VLJ at a March 2012 hearing at the RO (Travel Board hearing).  A transcript of that hearing has been associated with his file.  The VLJ who conducted the hearing is no longer employed at the Board and is unable to participate in any further adjudication.

In May 2012 and March 2013, the Board remanded the higher initial rating issues for further development.

In March 2014, the RO granted an increased (50 percent) rating for headaches, from July 30, 2013.  The RO also granted an increased (60 percent) rating for focal glomerulosclerosis with bilateral echogenic kidney, from August 14, 2003 through March 21, 2012.  A 30 percent rating was assigned from March 22, 2012.

In June 2015, the RO granted special monthly compensation (SMC) based on housebound status pursuant to 38 U.S.C.A. § 1114(s), from November 26, 2008 through March 22, 2012 and from July 30, 2013.

In October 2016 and March 2017, the Board sent the Veteran letters which informed him that the VLJ who conducted the March 2012 hearing was no longer employed at the Board, asked him to indicate whether he wanted to attend a new hearing, and indicated that a failure to respond within 30 days would result in an assumption that another hearing was not desired.  See 38 U.S.C.A. § 7107 (c) (West 2014); 38 C.F.R. § 20.707 (2016).  The Veteran did not respond to the October 2016 and March 2017 letters.   Therefore, it is assumed that he does not want another hearing and the Board shall proceed to consider his appeal.

The Board points out that in May 2010, it was determined that the Veteran's claims file was lost and the VA Records Management Center was asked to rebuild it.  In rebuilding the Veteran's claims file, the only pertinent adjudicatory documents associated with the new claims file relating to prior adjudications is a December 2005 statement of the case (SOC), a March 2007 SOC, a March 2007 rating decision, supplemental statements of the case (SSOCs) dated in January 2008, January 2009, November 2012, and March 2014, and the March 2014 rating decision.  From these records, the Board has been able to determine the likely procedural history of this appeal, as set forth below.

The Veteran initially filed his claims for service connection in February 1995.  In a rating decision issued in October 1995, service connection was granted for headaches and focal glomerulosclerosis, both evaluated as noncompensable, effective January 27, 1995 (the day after the Veteran's discharge from active service).  The Veteran submitted a notice of disagreement (NOD) as to the assignment of the noncompensable disability ratings for these now service-connected disabilities in June 1996.  Thereafter, it cannot be determined what action was taken by the RO. 

In February 2003, the Veteran filed a claim for service connection for additional disabilities and for compensable disability ratings for his already service-connected headaches and focal glomerulosclerosis.  In a December 2003 rating decision, the RO granted a 10 percent disability rating for the Veteran's headaches, from February 28, 2003, but denied a compensable disability rating for his focal glomerulosclerosis.  In December 2003, the Veteran filed an NOD as to the effective date assigned for the 10 percent rating for headaches.  In August 2004, the Veteran filed an NOD as to the denial of higher disability ratings for his service-connected headaches and focal glomerulosclerosis.  In a December 2005 SOC, the RO granted a 30 percent disability rating for the Veteran's service-connected headaches, from August 16, 2005, but continued its denial of a compensable disability rating for the service-connected focal glomerulosclerosis.  The December 2005 SOC was issued in February 2006.  It does not appear that the Veteran perfected his appeal by filing a timely VA Form 9 or other statement that the RO could take as a substantive appeal.

In August 2006 (according to a March 2007 SOC), the Veteran submitted an NOD as to the effective date of August 16, 2005 which was assigned for the award of a 30 percent disability rating for his service-connected headaches.  He claimed that there was clear and unmistakable error (CUE).  A rating decision is of record dated in March 2007 that purportedly adjudicated this issue; however, it found CUE in the assignment of the rating and reduced the Veteran's rating to 30 percent, which would be inconsistent with what is shown in the remainder of the record.  The Board notes that there is no cover letter or other indication that this rating decision was in fact issued to the Veteran.  In addition, the March 2007 SOC also addressed the issue of CUE and, finding that there was CUE in the assignment of the 30 percent disability rating, proposed to reduce the Veteran's disability rating to 10 percent pending appropriate notification.  This SOC also listed as issues on appeal entitlement to higher disability ratings for service-connected headaches and focal glomerulosclerosis. 

Although there is a cover letter with this SOC, it is unclear as to whether it was actually issued because the January 2008 SSOC indicates that the SOC was dated and issued in September 2007; however, no such SOC has been associated with the rebuilt claims file.  The SSOC listed the issues on appeal as entitlement to increased disability ratings for service-connected migraine headaches (to include the proposed reduction) and focal glomerulosclerosis.  The Board notes that, in this SSOC, the proposed reduction of the Veteran's disability rating for his service-connected migraine headaches (i.e., from 30 percent to 10 percent) was determined to be inappropriate as the evidence supported a 30 percent rating.  The criteria for a higher disability rating of 50 percent, however, were found not to be met. Furthermore, a compensable disability rating for the Veteran's service-connected focal glomerulosclerosis was again denied.

The final adjudicatory document that is associated with the rebuilt claims file that appears to have been issued prior to the Veteran's claims file being lost is the January 2009 SSOC.  The issues on appeal in this SSOC are entitlement to ratings greater than 30 percent for migraine headaches and 0 percent for focal glomerulosclerosis.  In this SSOC, an evaluation greater than 30 percent was denied for service-connected migraine headaches, but an increase to 30 percent was awarded for service-connected focal glomerulosclerosis, from December 18, 2007.

Initially, the Board notes that, based upon the available record, it appears that the Veteran failed to perfect his appeal as to the SOC dated in December 2005.  Nevertheless, as the record currently stands, there is no clear evidence that the RO ever closed the Veteran's initial appeal or otherwise notified him that this appeal was closed.  In light of this fact, the Board finds that the Veteran's initial appeal for higher initial ratings for the service-connected headaches and focal glomerulosclerosis with bilateral echogenic kidney remains pending and the issues on appeal have been characterized as set forth on the title page.  See Jones v. Shinseki, 23 Vet. App. 122, 125 (2009), aff'd, 619 F.3d 1368 (Fed. Cir. 2010) ("[O]nce an NOD has been filed, further RO decisions, which do not grant the benefit sought, cannot resolve the appeal that remains pending before the Board. Only a subsequent Board decision can resolve an appeal that was initiated but not completed") (quoting Juarez v. Peake, 21 Vet. App. 537, 543 (2008)); Percy v. Shinseki, 23 Vet. App. 37 (2009); Gonzalez-Morales v. Principi, 16 Vet. App. 556, 557 (2003) (holding that a claimant's failure to file a timely substantive appeal from an RO decision does not automatically foreclose an appeal, render a claim final, or deprive the Board of jurisdiction unless there was also an indication that the RO closed the appeal pursuant to 38 C.F.R. § 19.32); Myers v. Principi, 16 Vet. App. 228 (2002) (where a veteran had filed a timely appeal from a prior RO decision and VA failed to recognize the appeal, neither the prior RO decision nor its subsequent denial of reopening of the claim becomes final).

Moreover, the Board notes that the Veteran's representative argued in an August 2016 statement that the RO's assignment of a 60 percent rating for the Veteran's service-connected kidney disability from August 14, 2003 through March 21, 2012 and assignment of a lower 30 percent rating since March 22, 2012 in the March 2014 rating decision was improper under the provisions pertaining to rating reductions.  To the contrary, the RO's reduction in rating from 60 percent to 30 percent is not a rating reduction.  Rather, the RO's action constitutes a staged rating pursuant to Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  As the assignment of an increased rating, and then its reduction, is a retroactive action, and not a prospective one, the provisions regarding rating reductions are not applicable in this case and will not be further discussed.  Singleton v. Shinseki, 23 Vet. App. 376 (2010); Reizenstein v. Peake, 22 Vet App 202 (2008), aff'd sub nom Reizenstein v. Shinseki, 583 F.3d 1331 (Fed. Cir. 2009).  

As a final preliminary matter, the evidence reflects that the Veteran has been unemployed since 2007, that his service-connected disabilities have contributed to his inability to secure and follow substantially gainful employment, and that he submitted a formal claim for a TDIU (VA Form 21-8940) in July 2010.  Entitlement to a TDIU may be an element of an appeal for a higher initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met). 

A TDIU is provided where the combined schedular rating for service-connected diseases and disabilities is less than total, or 100 percent.  38 C.F.R. § 4.16 (a) (2016).  A TDIU is considered a lesser benefit than the 100 percent rating, and the grant of a 100 percent rating generally renders moot the issue of entitlement to a TDIU for the period when the 100 percent rating is in effect.  The receipt of a 100 percent schedular disability rating for a service-connected disability or disabilities does not necessarily always moot the issue of entitlement to a TDIU, however, because a TDIU rating may still form the basis for the assignment of SMC under 38 U.S.C.A. § 1114 (s) (West 2014).  See Bradley v. Peake, 22 Vet. App. 280 (2008).  In this case, the RO granted a total (100 percent) rating for the Veteran's service-connected posttraumatic stress disorder (PTSD), from November 26, 2008, by way of a January 2011 rating decision.  In a June 2015 rating decision, the RO granted SMC based on housebound status pursuant to 38 U.S.C.A. § 1114(s), from November 26, 2008 to March 22, 2012 and from July 30, 2013.  Hence, there remains no time during the periods from November 26, 2008 to March 22, 2012 and from July 30, 2013 where the schedular rating is "less than total" and the Veteran is not already in receipt of SMC under 38 U.S.C.A. § 1114(s).  As such, the issue of entitlement to a TDIU during these periods is moot and need not be addressed.

As for the remainder of the claim period, however, there is evidence of current disabilities, the Veteran is claiming the highest rating possible, and there is evidence of unemployability.  Hence, the issue of entitlement to a TDIU during the periods prior to November 26, 2008 and from March 22, 2012 through July 29, 2013 is properly before the Board under Roberson, Rice, and Bradley and the Board has expanded the appeal (as reflected on the title page) to include this issue.





FINDINGS OF FACT

1.  In May 2014, prior to the promulgation of a decision in the appeal, the Veteran withdrew from appeal the issue of entitlement to a higher initial rating for headaches.

2.  Prior to March 22, 2012, the Veteran's focal glomerulosclerosis with bilateral echogenic kidney resulted in definite decrease in kidney function characterized by elevated creatinine levels, occasional edema, and proteinuria (albuminuria); BUN was at most 23 mg% and creatinine was at most 1.72 mg%; there was no persistent edema or associated lethargy, weakness, anorexia, significant weight loss, or limitation of exertion; the Veteran did not require regular dialysis and his kidney disability did not preclude more than sedentary activity.

3.  Since March 22, 2012, the Veteran's focal glomerulosclerosis with bilateral echogenic kidney has been manifested by intermittent edema, hypertension, and borderline abnormal kidney functioning; creatinine has been at most 1.17mg% and BUN has not been greater than 23 mg%; there has not been any constant albuminuria, there has been no more than transient or slight edema, diastolic blood pressure has not been predominantly 120 or more, and there has not been lethargy, weakness, anorexia, significant weight loss, or limitation of exertion; the Veteran has not required regular dialysis, his kidney disability has not precluded more than sedentary activity, and there has not been markedly decreased function of the kidneys or other organ systems.

4.  The Veteran is service-connected for the following disabilities: PTSD, rated 50 percent disabling from April 23, 2008 through November 25, 2008 and 100 percent disabling since November 26, 2008; headaches, rated noncompensable from January 27, 1995 through February 27, 2003, 10 percent disabling from February 28, 2003 through August 15, 2005, 30 percent disabling from August 16, 2005 through July 29, 2013, and 50 percent disabling since July 30, 2013; and focal glomerulosclerosis with bilateral echogenic kidney, now rated 60 percent disabling from January 27, 1995 through March 21, 2012 and 30 percent disabling since March 22, 2012.
5.  The evidence is at least evenly balanced as to whether the Veteran's service-connected headaches, alone, precluded all substantially gainful employment for which his education and occupational experience would have otherwise qualified him during the periods from August 29, 2007 through November 25, 2008 and from March 22, 2012 through July 29, 2013.

6.  From August 29, 2007 through November 25, 2008 and from March 22, 2012 through July 29, 2013, the Veteran had a service-connected disability rated as total and additional service-connected disability ratable at 60 percent or more.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran, as to the issue of entitlement to a higher initial rating for headaches, are met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for an initial 60 percent rating, but no higher, from January 27, 1995 through March 21, 2012 for focal glomerulosclerosis with bilateral echogenic kidney, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.20, 4.21, 4.115a, 4.115b, Diagnostic Code (DC) 7530 (2016).

3.  The criteria for an initial rating higher than 60 percent, from January 27, 1995 through March 21, 2012, and an initial rating higher than 30 percent, since March 22, 2012, for focal glomerulosclerosis with bilateral echogenic kidney, are not met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.20, 4.21, 4.115a, 4.115b, Diagnostic Code (DC) 7530.

4.  With reasonable doubt resolved in favor of the Veteran, the criteria for a TDIU due to service-connected headaches during the periods from August 29, 2007 through November 25, 2008 and from March 22, 2012 through July 29, 2013 are met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2016).

5.  From August 29, 2007 through November 25, 2008 and from March 22, 2012 through July 29, 2013, the criteria for SMC based on housebound status pursuant to 38 U.S.C.A. § 1114 (s) have been met.  38 U.S.C.A. § 1114 (s) (West 2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Withdrawal of Appeal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his or her authorized representative in writing or on the record at a hearing on appeal.  Id.  

In the present case, a May 2014 "Statement of Accredited Representative in Appealed Case" form (VA Form 646) was submitted by the Veteran's representative in which it was indicated that the "Veteran [was] satisfied with his rating for headaches", but that he wished to continued his appeal for a higher rating for focal glomerulosclerosis with bilateral echogenic kidney.  As the Veteran has withdrawn the appeal as to this issue, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the issue on appeal, and the appeal is dismissed.

II. Higher Initial Rating/TDIU/SMC

A. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

The appeal for a higher initial rating for focal glomerulosclerosis with bilateral echogenic kidney arises from the Veteran's disagreement with the initial ratings assigned after the grant of service connection for this disability.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).

The United States Court of Appeals for Veterans Claims (Court) has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as initial rating) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104  and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Id.  There has been no allegation of such error in this case.

As for the claim for a TDIU, under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b).

The Court has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159 (b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a July 2010 letter, the RO notified the Veteran of the evidence needed to substantiate his claim for a TDIU.  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist him in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370   (2002). 

The claimant's Veteran status has been substantiated.  He was notified of all other elements of the Dingess notice, including the disability rating and effective date elements of his claim, in the July 2010 letter.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claims.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (c)(4).

VA has obtained some of the Veteran's service treatment records, all available Social Security Administration (SSA) disability records, and all of the available relevant post-service VA treatment records and private medical records.  In addition, the Veteran was afforded VA examinations to assess the severity of his service-connected disabilities (including his kidney disability).  Although the most recent examination for his kidney disability took place in 2013, he has not reported any changes in his disability since that time, and the record does not otherwise suggest any changes.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (mere passage of time does not trigger need for a new VA examination, absent evidence of a change in the disability).  Thus, a new VA examination for his kidney disability need not be conducted merely due to the passage of time since the last examination.

The Board points out that although the Veteran reported for the July 2013 VA kidney examination, he failed to report for required laboratory testing.  When entitlement or continued entitlement to a benefit cannot be established or confirmed without a current VA examination or reexamination and a claimant, without good cause, fails to report for such examination, or reexamination, scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member. 38 C.F.R. § 3.655 (a), (b) (2016).

The Veteran has not provided any reason for his failure to report to the laboratory testing and he has made no attempt to contact VA to request that the testing be rescheduled.  It is acknowledged that his representative raised the issue of good cause for failure to report to the laboratory testing in an August 2016 statement.  His representative requested that the Board "consider the special circumstances that mitigate the [V]eteran's failure to report for his scheduled lab reports; first and foremost of which is his total occupational and social impairment due to PTSD and depression."  Nevertheless, a simple allegation of good cause, without further specific explanation as to why good cause exists, is insufficient to warrant a finding that good cause exists and that a new examination is necessary.  As there is insufficient evidence of good cause for the Veteran's failure to report to the required laboratory testing, his claim shall be decided based on the evidence of record.  Id.

The July 2013 laboratory testing was necessary in order to obtain information as to the Veteran's kidney functioning (i.e., creatinine and BUN levels).  As explained below, the evidence is otherwise insufficient to grant a higher initial rating for his service-connected kidney disability during the period since March 22, 2012.

As explained above, the Veteran's initial claims file was lost and the available records are now contained in a re-built claims file.  As such, the evidence reflects that some of the Veteran's service treatment records have been lost.  Destruction of service records does not create a heightened benefit of the doubt, but only a heightened duty on the part of VA to consider the applicability of the benefit of the doubt, to assist the claimant in developing the claim, and to explain its decision. Cromer v. Nicholson, 19 Vet App 215 (2005); Russo v. Brown, 9 Vet. App. 46, 51 (1996). 

Where service records are missing, VA also has a duty to search alternate sources of service records.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  The service department has not suggested alternate sources of records, but VA did ask the Veteran for copies of any records in his possession by way of letters dated in June and August 2010.  In the August 2010 letter, the Veteran was notified that some of his service treatment records were missing, he was notified of the efforts that had been undertaken to obtain the missing records, and he was informed that his claim would be decided based on the evidence of record if additional records were not received within 10 days of the date of the letter.  The Veteran has not submitted any service treatment records and has not otherwise indicated that he has any such records in his possession.  Thus, the agency of original jurisdiction (AOJ) determined that any further efforts to obtain additional service treatment records would be futile.  38 C.F.R. § 3.159 (c)(2).

In its May 2012 and March 2013 remands, the Board instructed the AOJ to, among other things, attempt to locate the Veteran's missing claims file and obtain copies of any missing documents (including adjudicatory documents and the reports of VA examinations conducted in October 2005 and December 2007), obtain the Veteran's treatment records from the VA Medical Center in San Diego, California (VAMC San Diego) dated from 1997 through 2009, obtain the Veteran's SSA disability records, and afford the Veteran a VA examination to assess the severity of his service-connected kidney disability.

All necessary efforts have been undertaken to attempt to obtain the Veteran's missing claims file and copies of missing documents.  All available VA treatment records and SSA disability records have been obtained and associated with the file and the reports of the VA examinations conducted in October 2005 and December 2007 have been associated with the file.  Also, the Veteran was afforded a VA examination in July 2013 to assess the severity of his service-connected kidney disability.  

Hence, the AOJ substantially complied with the Board's remand instructions pertaining to the appeal for a higher initial rating for focal glomerulosclerosis with bilateral echogenic kidney.  VA has no further duty to attempt to obtain any additional records, conduct additional examinations, or obtain additional opinions with respect to the claims decided herein.  See Dyment v. West, 13 Vet. App. 141, 146- 47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).

B. Analysis

i. Higher Initial Rating

Disability ratings are determined by the application of rating criteria set forth in the VA Schedule for Rating Disabilities (38 C.F.R. Part 4 ) based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155.

Where service connection has been granted and the assignment of an initial rating is disputed, separate ratings may be assigned for separate periods of time based on the facts found.  In other words, the ratings may be "staged."  Fenderson, 12 Vet. App. at 125-126.

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected.  38 C.F.R. § 4.21.

The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's focal glomerulosclerosis with bilateral echogenic kidney is rated under 38 C.F.R. § 4.115b, DC 7530 as chronic renal disease requiring regular dialysis.  Disabilities rated under DC 7530 are to be rated as renal dysfunction.  38 C.F.R. § 4.115b, DC 7530.

Under the criteria for rating renal dysfunction, a noncompensable (0 percent) rating is warranted for albumin and casts with history of acute nephritis; or, hypertension non-compensable under DC 7101.  A 30 percent rating is warranted for albumin constant or recurring with hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension at least 10 percent disabling under DC 7101.  A 60 percent rating is warranted for constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension at least 40 percent disabling under DC 7101.  An 80 percent rating is warranted for persistent edema and albuminuria with BUN 40 to 80mg%; or, creatinine 4 to 8mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion. A 100 percent rating is warranted for renal dysfunction requiring regular dialysis, or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or, BUN more than 80mg%; or, creatinine more than 8mg%; or, markedly decreased function of kidney or other organ systems, especially cardiovascular.  38 C.F.R. § 4.115a.

The following pertinent ratings apply for hypertension under 38 C.F.R. § 4.104, DC 7101.  A 10 percent rating is warranted when diastolic pressure is predominantly 100 or more, or; systolic pressure is predominantly 160 or more, or; if there is a history of diastolic pressure predominantly 100 or more and continuous medication is required for control.   A 40 percent rating is warranted when diastolic pressure is predominantly 120 or more.  38 C.F.R. § 4.104, DC 7101.

In the present case, medical records dated from February 1995 to October 2005 reflect that the Veteran had focal segmental glomerulosclerosis in 1995 per a renal biopsy at Walter Reed.  He was treated with 6 months with Prednisone and his symptoms resolved.  He was advised to follow up with a nephrologist on a regular basis, but he failed to follow up because he lacked medical insurance. Examinations revealed that the Veteran had some swelling of the knees and ankles, but there was no significant peripheral edema.  His BUN ranged from 11 to 20 mg% (normal range was 6 to 21 mg%), his creatinine ranged from 1.3 to 1.6 mg% (normal range was 0.6-1.5 mg%), and there was minimal proteinuria.  His systolic blood pressure ranged from 118 to 140 and his diastolic blood pressure ranged from 68 to 100.  There was no evidence of recurrence of focal segmental glomerulosclerosis, but there was possibly some permanent renal damage.

An October 2005 VA genitourinary examination report indicates that the Veteran developed nephrotic syndrome during service, underwent a kidney biopsy, and was treated with Prednisone for 6 months.  He did not have any nephrology follow up.  He urinated 2 to 3 times per day and did not have any nocturia.  He reported a small amount of pain post-micturition (urination).  He also felt feverish some nights, but had not taken his temperature.  Records dated in June 2003 revealed small proteinuria without white blood cells in the urine.  He did not experience any lethargy, weakness, anorexia, weight loss/gain, or urinary incontinence.  He had not undergone any urinary tract surgery other than the renal biopsy in service and there were no recurrent urinary tract infections, renal colic, renal stones, or bladder stones.

Examination revealed that the Veteran was in no acute distress, that his posture and gait were normal, that his systolic blood pressure ranged from 115 to 132, and that his diastolic blood pressure ranged from 68 to 84.  There was no lower leg pitting edema.  A urinalysis revealed proteinuria (16.2 mg/dL) without hematuria or leukocyturia.  Creatinine was mildly abnormally elevated at 1.4 mg%.  A diagnosis of focal glomerulosclerosis was provided.

Medical records dated from March 2006 to December 2007 reveal that the Veteran was uncertain of his renal function since his treatment in service, but that his treatment records revealed stable creatinine and albumin.  He reported during a December 2007 examination with J.N. Glassman, M.D. that it was primarily headaches that interfered with his functioning and that he performed all household chores and a considerable amount of gardening.  Examinations revealed that there was no dysuria, frothiness, or leg edema.  The Veteran's BUN ranged from 12 to 18 mg%, his serum creatinine ranged from 1.3 to 1.62 mg%, his systolic blood pressure ranged from 126 to 158, and his diastolic blood pressure ranged from 77 to 85.  

A December 2007 VA genitourinary examination report reflects that the Veteran had a recent history of lethargy, chronic fatigue, weakness, and anorexia.  He had experienced some weight loss (weight down to 170 pounds), but his weight had subsequently increased to over 180 pounds.  He attributed his sickness to severe and chronic migraine headaches.  He experienced nocturia 2 times per night and urinary frequency 3 to 4 times during the day.  There was some hesitancy, but there was a good stream and no dysuria.  He was not incontinent, had not undergone any urinary tract surgery, had not been hospitalized for urinary tract disease, and did not experience any urinary tract infections, renal colic, bladder stones, nephritis, or malignancy.  He did not require any catherization, dilation, drainage therapy, diet therapy, or specific medications, his only invasive procedure was a kidney biopsy in 1995, and he was not on dialysis.  As a result of his disability, it was difficult for him to work, engage in recreational activities, and perform his usual daily activities. Examination revealed that the Veteran's blood pressure was 118/90 and that there was no peripheral edema.  He was diagnosed as having focal glomerulosclerosis.

VA treatment records dated from October 2008 to August 2010 indicate that the Veteran was doing well with good home blood pressures on medication.  A renal ultrasound in 2006 showed small kidneys (10.5/11.5 centimeters) and the impression was chronic kidney disease secondary to non-steroidal anti-inflammatory drug (NSAID) use and possible focal segmental glomerulosclerosis with a slow rate of decline in his glomerular filtration rate.  The Veteran's creatinine ranged from 1.31 to 1.64 mg% and his BUN ranged from 11 to 19 mg%.  There was no edema, his systolic blood pressure ranged from 114 to 154, and his diastolic blood pressure ranged from 75 to 98.  The Veteran was diagnosed as having chronic kidney disease.

The report of a December 2010 VA general medical examination reveals that the Veteran was well-developed and well-nourished and that his blood pressure was 124/72.  He weighed 188 pounds with clothes and a review of his records indicated that his weight had not varied more than 5 pounds during the previous 6 years.  He walked with an extremely normal gait, got up and down without any hesitation or limitations, did not appear tired, and had no puffiness to his face.  There was no edema or swelling.  The Veteran was diagnosed as having glomerulonephritis, among other things.  He was not receiving any treatment or management for this disability.

During the Board hearing conducted on March 5, 2012, the Veteran reported that  he occasionally experienced a burning sensation associated with the need to urinate, but that he was unable to urinate.  He went to the bathroom 3 to 4 times per day and 4 times per night due to an urge to urinate, but he was unable to urinate most of the time.  He did not have any urinary control and experienced occasional urinary incontinence, but he did not wear any absorbent pads.  He did not have any blood in his urine and was not on dialysis.  He was prescribed medications for hypertension and his blood pressure was stable.  He reported his blood pressure as being "198 over something," but he was unable to remember his readings.  Also, he had not seen his kidney doctor for over a year at the time of the March 2012 hearing.  

VA treatment records dated from February 2011 to January 2013 reveal that the Veteran experienced occasional mild edema around the knees.  Laboratory testing conducted during this period reveal that his BUN ranged from 10 to 23 mg% (normal range was 8 to 23 mg%).  Testing conducted through March 21, 2012 revealed that his creatinine ranged from 1.00 to 1.72 mg% (normal range was 0.4 to 1.2 mg%) and that there was occasional protein in his urine.  Testing conducted from March 22, 2012 through January 2013 revealed that his creatinine ranged from 1.12 to 1.17 mg%.  His systolic blood pressure ranged from 130 to 200 and his diastolic blood pressure ranged from 86 to 112.  

The report of a July 2013 VA kidney examination indicates that the Veteran presented for treatment in 1995 with mild proteinuria, mild pedal edema, hypertension, and fatigue.  He was referred to a nephrologist and underwent a kidney biopsy which revealed focal glomerulosclerosis.  He was treated with fluid restriction, salt restriction, and low protein and was prescribed hydrochlorothiazide to control the hypertension.  Over the years he continued to have intermittent pretibial edema (trace to 1+).  In June 2010 his BUN was 11 mg% and his creatinine was 1.31 mg%.  He was seen by a urologist in February 2012, at which time an ultrasound of the kidney was unremarkable, his BUN was 18 mg%, and his creatinine was 1.27 mg%.  In March 2012, his BUN was 14 mg% and his creatinine was 1.14 mg%.  Thus, there was borderline abnormal kidney function.  He continuously took hydrochlorothiazide for hypertension associated with his focal glomerulonephritis.

Moreover, while the Veteran did have renal dysfunction, he did not require dialysis, he did not experience any signs or symptoms due to renal dysfunction, and he did not have any heart disease due to renal dysfunction or caused by any kidney disability.  He did not have any kidney, ureteral, or bladder calculi, any history of recurrent symptomatic urinary tract or kidney infections, any kidney transplant or removal, or any benign or malignant neoplasm or metastases related to his kidney disability.  There were no scars associated with his kidney disability and there were no other pertinent physical findings, complications, conditions, signs, or symptoms.  A diagnosis of nephrosclerosis was provided.  This disability did not impact the Veteran's ability to work.

The physician who conducted the July 2013 VA examination indicated that the Veteran did not report for scheduled laboratory testing.  Thus, no laboratory findings are included in the examination report.  Overall, the Veteran had focal glomerulosclerosis with evidence of nephrotic syndrome, borderline abnormal kidney function, trace pretibial edema, and hypertension (blood pressure reading of 132/78) controlled with medication (hydrochlorothiazide).  He did not require dialysis. 

In the March 2014 rating decision, the RO assigned a 60 percent rating for the Veteran's kidney disability, from August 14, 2003 through March 21, 2012, on the basis of elevated creatinine/BUN levels which were indicative of a definite decrease in kidney function.  The Board similarly finds that for the entire period since the effective date of service connection (January 27, 1995) through August 13, 2003, the symptoms of the Veteran's service-connected kidney disability most closely approximated the criteria for a 60 percent rating under the criteria for rating renal dysfunction on the basis of definite decrease in kidney function.  Specifically, the Veteran's service-connected kidney disability was manifested by occasional swelling/edema of the knees and ankles, elevated creatinine levels, and proteinuria (albuminuria).  

A rating in excess of 60 percent is not warranted during the period prior to March 22, 2012 because the Veteran only experienced occasional edema (as opposed to persistent), his BUN was 23 mg% at its highest, his creatinine was 1.72 mg% at its highest, and he did not require any dialysis.  The October 2005 VA examination report specified that he did not experience any lethargy, weakness, anorexia, or weight loss/gain.  The December 2007 VA examination report indicates that the Veteran's "most recent past include[d] some lethargy and chronic fatigue, with weakness, anorexia, and a history of weight loss down to 170 pounds."  Nevertheless, he attributed such symptoms to severe and chronic migraine headaches, his weight had increased to over 180 pounds at the time of the December 2007 examination, and he reported during the December 2007 examination with Dr. Glassman that it was primarily headaches that interfered with his functioning and that he performed all household chores and a considerable amount of gardening.  There is otherwise no evidence of any lethargy, weakness, anorexia, or limitation of exertion during this period and no evidence that the Veteran's kidney disability precluded more than sedentary activity.  Moreover, the laboratory/clinical findings and lay evidence during this period does not reflect markedly decreased function of the kidneys or any other organ systems.

The Board notes that the Veteran reported various urinary symptoms that he appeared to attribute to his service-connected kidney disability.  Assuming, without deciding, that his urinary symptoms were associated with his kidney disability, a higher/separate rating is nonetheless not warranted on the basis of the urinary symptoms.  Specifically, the criteria for rating urinary symptoms (on the basis of voiding dysfunction, urinary frequency, and obstructed voiding) provide for a maximum 60 percent rating.  See 38 C.F.R. § 4.115a.  Moreover, a separate rating is not warranted on the basis of the urinary symptoms because separate ratings may not be provided for both renal dysfunction and voiding dysfunction.  Rather, only the predominant area of dysfunction shall be considered for rating purposes.  See 38 C.F.R. § 4.115a.

Hence, the Board finds that the symptoms of the Veteran's focal glomerulosclerosis with bilateral echogenic kidney most closely approximated the criteria for a 60 percent rating under the criteria for rating renal dysfunction during the entire period from January 27, 1995 through March 21, 2012.  A rating in excess of 60 percent is not warranted at any time during this period.  38 U.S.C.A. §§ 1155; 5107(b); 38 C.F.R. §§ 4.7 , 4.115a, 4.115b, DC 7530.

As for the period since March 22, 2012, the above evidence reflects that the Veteran's service-connected kidney disability has been manifested by occasional edema and hypertension.  His creatinine level has been at most 1.17 mg% and his BUN level has been at most 23 mg%.  Although there is evidence of edema during this period, such edema has only been intermittent.  Hence, there has only been "slight" edema present during this period.  The presence of slight edema is contemplated by a 30 percent rating under the criteria for rating renal dysfunction.  Also, there has been no evidence of any albuminuria (proteinuria), the Veteran's creatinine and BUN levels have fallen within the normal range (albeit sometimes at the high end of normal for creatinine), and the examiner who conducted the July 2013 VA examination specified that there was only borderline abnormal kidney function.  Hence, the Board finds that there has not been a definite decrease in kidney function since March 22, 2012.

Moreover, the Veteran's diastolic blood pressure has not been predominantly 120 or more (the requirement for a 40 percent rating for hypertension under DC 7101), he has not required regular dialysis, there is no evidence of any lethargy, weakness, anorexia, or limitation of exertion, there is no evidence that the kidney disability has precluded more than sedentary activity, and there has not been markedly decreased function of the kidneys or any other organ system.  The examiner who conducted the July 2013 VA examination concluded that the Veteran's kidney disability did not impact his ability to work.
Hence, the Board finds that the symptoms of the Veteran's focal glomerulosclerosis with bilateral echogenic kidney have most closely approximated the criteria for a 30 percent rating under the criteria for rating renal dysfunction during the entire period since March 22, 2012.  A rating in excess of 30 percent is not warranted at any time during this period.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 4.115a, 4.115b, DC 7530.

As a final point, the Board notes that, in conjunction with the appeal for a higher initial rating for focal glomerulosclerosis with bilateral echogenic kidney, other than the matter of the Veteran's entitlement to a TDIU and SMC (which are addressed below), neither the Veteran nor his representative has raised any other related issues, nor have any other such issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

ii. TDIU

VA will grant a TDIU when the evidence shows that a veteran is precluded, by reason of his service-connected disabilities, from securing and following "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91; 57 Fed. Reg. 2317  (1992).

The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The regulations provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16 (a).

The Board must evaluate whether there are circumstances in the Veteran's case, apart from any non service-connected condition and advancing age, which would justify a total rating based on individual unemployability due solely to the service- connected conditions.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); see also Blackburn v. Brown, 5 Vet. App. 375 (1993).  Marginal employment shall not be considered substantially gainful employment.  Marginal employment generally shall be deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  38 C.F.R. § 4.16 (a).

In the present case, the Veteran is service-connected for the following disabilities: PTSD, rated 50 percent disabling from April 23, 2008 through November 25, 2008 and 100 percent disabling since November 26, 2008; headaches, rated noncompensable from January 27, 1995 through February 27, 2003, 10 percent disabling from February 28, 2003 through August 15, 2005, 30 percent disabling from August 16, 2005 through July 29, 2013, and 50 percent disabling since July 30, 2013; and focal glomerulosclerosis with bilateral echogenic kidney, now rated 60 percent disabling from January 27, 1995 through March 21, 2012 and 30 percent disabling since March 22, 2012.  As the Veteran had a single service-connected disability rated at 60 percent disabling for the entirety of the periods under consideration for his TDIU claim, he met the percentage requirements for a TDIU.  See Id.  The remaining question is whether he was precluded from securing and following substantially gainful employment for which his education and occupational experience would have otherwise qualified him due to service-connected disability.

Medical records dated from March 2003 to August 2008, a December 2007 VA headache examination report, a July 2009 VA psychiatric examination report, the July 2010 VA Form 21-8940, an August 2010 "Request for Employment Information in Connection with Claim for Disability Benefits" form (VA Form 21-4192), and the Veteran's SSA disability records indicate that he completed no more than two years of college, that he received training as a security/armed guard, and that prior to service he worked in the restaurant and construction industries. Following his discharge from service he worked for various periods at warehouses, as a banquet assistant at a hotel, as a saw operator at a steel company, operating forklifts, performing construction, and as a security guard.  His last period of gainful employment as a security guard ended on August 28, 2007.  He contends that he stopped working due to worsening headaches and other disabilities.

The Veteran reported during the December 2007 VA headache examination that he experienced migraine headaches on a daily basis, that the headaches were severe 3 days a week, and that the headaches were associated with weakness, fatigue, and functional loss.  The headaches were precipitated/aggravated by high-pitched and loud noises, fuel odors, bright sunlight, and physical activity.  He treated the headaches with medications, but there were no alleviating factors.  A diagnosis of migraine headaches was provided.  The physician who conducted the examination indicated that the headaches were moderately severe and resulted in a moderate degree of functional impairment.

A July 2013 VA headache examination report indicates that the Veteran reported that he experienced migraine headaches up to 3 times a week.  The headaches were often triggered by smells, noise, or bright lights and they were described as a steady or pulsating/throbbing pain which was generalized throughout his head, was worsened by physical activity, and was associated with sensitivity to light and sound and nausea.  The headaches were treated with medication and sleep (up to 8 hours of sleep) and were prostrating in nature.   Characteristic prostrating attacks of migraine headache pain occurred more frequently than once per month and the Veteran experienced very frequent prostrating and prolonged attacks of migraine headache pain.  Specifically, prostrating headaches occurred 3 times per week and lasted for 8 hours at a time and the Veteran was unable to work when headaches were present.  He was diagnosed as having migraines, including migraine variants.  The physician who conducted the July 2013 VA examination concluded that the Veteran's frequent prostrating migraine headaches would significantly adversely affect his ability to obtain and maintain gainful employment.

The above evidence reflects that the Veteran stopped working in August 2007 and that he has not been gainfully employed since that time.  He completed no more than 2 years of college and the majority of his employment history has involved physical labor/activity.  The Board acknowledges that various non service-connected disabilities have contributed to the Veteran's inability to work, that his service-connected psychiatric disability has also caused significant occupational impairment, and that he has provided some conflicting information concerning his symptoms and occupational history.  Nevertheless, the Board finds that the severity of the Veteran's headaches was not significantly different during the December 2007 and July 2013 VA examinations and that these examinations support a finding that the severity of the headaches and their associated symptoms impacted his ability to perform both physical and sedentary employment.

While the examiner who conducted the December 2007 VA examination concluded that the Veteran's headaches resulted in only a moderate degree of functional impairment, medical examiners are only responsible for providing a full description of the effects of disability upon a veteran's ordinary activity.  See 38 C.F.R. § 4.10  (2016); Floore v. Shinseki, 26 Vet. App. 376, 381 (2013)).  The ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one, but is rather a determination for the adjudicator.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  The above discussion of the severity of the Veteran's service-connected headaches and his educational and occupational experience reflects that the evidence is approximately evenly balanced on the question of whether the service-connected headaches, alone, were of sufficient severity so as to preclude all substantially gainful employment.  The reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran.  Hence, the Board finds that entitlement to a TDIU due to the service-connected headaches is warranted from August 29, 2007 (the day after the Veteran's last period of gainful employment ended) through November 25, 2008 and from March 22, 2012 through July 29, 2013.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.



iii. SMC

Pursuant to 38 U.S.C.A. § 1114 (s), when a veteran has a service-connected disability rated as total and has additional service-connected disability independently ratable at 60 percent or more, he is entitled to SMC.  38 U.S.C.A. § 1114 (s)(1).  The Court has held that VA has a "well-established" duty to maximize a claimant's benefits.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Bradley, 22 Vet. App. at 280.  This duty to maximize benefits requires VA to assess all of a claimant's disabilities to determine whether any combination of disabilities establishes entitlement to SMC under 38 U.S.C.A § 1114.  See Bradley, 22 Vet. App. at 280 (finding that SMC "benefits are to be accorded when a Veteran becomes eligible without need for a separate claim").  The Court also held in Bradley that although no additional disability compensation may be paid when a total schedular disability rating is already in effect, a separate award of a TDIU predicated on a single disability may form the basis for an award of SMC.  In other words, the award of a TDIU based on a single disability can satisfy the requirement of a single disability rated at 100 percent for purposes of SMC under 38 U.S.C.A. § 1114(s).

In the decision above, the Board has granted an initial 60 percent rating for focal glomerulosclerosis with bilateral echogenic kidney from January 27, 1995 through March 21, 2012 and a TDIU due to service-connected headaches from August 29, 2007 through November 25, 2008 and from March 22, 2012 through July 29, 2013.  
As the Veteran now meets the statutory criteria for SMC pursuant to 38 U.S.C.A. § 1114(s) from August 29, 2007 through November 25, 2008 and from March 22, 2012 through July 29, 2013, entitlement to SMC is warranted during these periods.

ORDER

The appeal as to the issue of entitlement to a higher initial rating for headaches is dismissed.

Entitlement to an initial 60 percent rating, from January 27, 1995 through March 21, 2012, for focal glomerulosclerosis with bilateral echogenic kidney is granted, subject to controlling regulations governing the payment of monetary awards.

Entitlement to an initial rating higher than 60 percent, prior to March 22, 2012, and an initial rating higher than 30 percent, since that date, for focal glomerulosclerosis with bilateral echogenic kidney is denied.

Entitlement to a TDIU due to service-connected headaches, from August 29, 2007 through November 25, 2008 and from March 22, 2012 through July 29, 2013, is granted, subject to controlling regulations governing the payment of monetary awards.

Entitlement to SMC pursuant to 38 U.S.C.A. § 1114(s), from August 29, 2007 through November 25, 2008 and from March 22, 2012 through July 29, 2013, is granted, subject to controlling regulations governing the payment of monetary awards.
.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


